Title: John Quincy Adams to John Adams, 16 December 1792
From: Adams, John Quincy
To: Adams, John


My dear Sir.
Boston Decr: 16. 1792.
I received last evening your favour of the 5th: instant— The votes of the Electors in Connecticut and Rhode-Island, were unanimous it seems, as well as in this State; I have not heard any further, but we presume there was the same unanimity in New-Hampshire, which if it be the case, will I think do credit to New-England. We expect nothing but the voice of Faction from New-York; and we know not enough what the disposition of the Southern States was.—
I gave you in my last some account of the Governor’s having at length succeeded in overthrowing the players, but some other circumstances have taken place, which at that time, I had not heard.— Two days after the arrest of the player which I mentioned in my last, those who still remained had announced another play, but upon being advised by their own friends to desist, they postponed the performance. At night however a mob of about two hundred people, collected together and went up to the Governor’s house, to ask his leave to pull down the play-house. Upon their approach towards his house, the family were thrown into great consternation, upon the idea that they were of the other party, and were coming to insult him. He received however a deputation from them, and as it is said authorised them to proceed upon their riotous design. They accordingly went, and began to destroy the fences round the house, but were soon dispersed by a Justice of the Peace, of the other party, who went among them, with the riot act in his pocket, ready to read it to them if there had been occasion. There has been since then no further attempt to act more plays, and all the actors are now gone.
But the Governor and his instruments were not content with this victory: they must appeal to the public, for approbation of all his conduct on the occasion and for censure upon that of the opposers to the Law; and Sullivan, with the intrepidity of face peculiar to himself came forward in last Thursday’s paper, under the signature of a friend to Peace, with the professed design to criminate the breakers of the Statute, and to justify the executive authority. You will probably see in the two next Centinels, a couple of pieces signed Menander, in answer to him.— I presume he will reply, but I think the discussion must terminate unfavourably to him. The subject cannot be very interesting to you, but perhaps an interest in the success of the writer may induce you to peruse the discussion. I will send you the publication of the friend to Peace by the next Post, and as you will receive the Centinel regularly, you will there find the answers of Menander.
The unanimity of the Electors in this State, was by all accounts a sore mortification to his State Majesty. It anger’d him to the heart, and he vented his peevishness upon the first objects that presented themselves to him. It was on the same day with the Election, that he made his attack upon the players. He made several difficulties about signing the warrant upon the treasury for the pay of the Electors, and delayed untill a third message, from them was accompanied with an intimation to him that unless he signed the warrant immediately, they should go to their homes without receiving their pay at all. This implied menace had its effect; and he signed the warrant.— But he has affected to be much alarmed for his own safety; and to be in terrors lest a mob should attack his person or his house. There have been in the public prints several foolish inflammatory squibs threatening him with tar & feathers, or with breaking his windows. but they have been treated with general contempt, and there has not been the slightest symptom of any popular excesses against him, though he has endeavoured to excite them in support of his whimsical passion against the theatre.
A french and English news-paper has been commenced in this Town, which is to contain among other things a summary account of the french Revolution. This account is very handsomely written, by one of the Aristocratic party now here, having been driven from the Island of St: Domingo, by the triumphant faction there. He has aimed at impartiality as much as he could, but if you read the narrative you will find he is very bitter against the Duke of Orleans to whom he attributes all the Calamities of his Country. The first number only has been published, and the Editor has forwarded one of them to you which he will continue to do. The translation of that part of the paper will be done by me, and I imagine the paper itself will not be continued long after that publication is finished. The proposals are only for six months.
I hope you will not consider me as trifling with my time, for spending it in translating french politics and discussing theatrical questions— My pen has lain dormant for near a year and an half, and perhaps its revival may with some propriety be, by essays upon subjects not of the first magnitude. There has been upon my mind a strong sentiment of delicacy, which has kept me silent in the midst of all the scurrility of which you have been the object. The charges which private malice and public faction have employed as instruments against you have been so despicable in themselves that common sense and Common Honesty, must have felt some degradation in descending to the refutation of them. I have thought that where they could have any possible effect, sober reason and plain truth could not counteract it, because the minds affected must be too blind or too wicked, to feel the operation of just Sentiments. The Event of the election as far as we know it has corroborated my opinion. As to the general measures of the federal government, when I have seen them attacked artfully and insidiously, as has frequently been the case, I have often thought of defending them; but as often have concluded that my assistance, could not be necessary, and could be but feeble. The Government I supposed needed it not, and as to my own advancement, I could really see nothing in public life, but what it was my object to avoid. I have been really apprehensive of becoming politically known, before I could establish a professional reputation. I knew that my independence and consequently my happiness in life depended upon this, and I have sincerely wished rather to remain in the shade than to appear as a politician without any character as a Lawyer.— These Sentiments have still great weight in my mind, and if therefore you should think me squandering my attention upon subjects of too trivial import, I hope you will do me the Justice to believe that it is not for want of judgment in my comparative estimation of things.
I have run into great prolixity already, and will therefore only add that I am as ever, your affectionate Son.
J. Q. Adams.
